Citation Nr: 9901035	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  98-01 875 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of a left hip 
and pelvis injury.  


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from March 1959 to April 1962.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky. 


REMAND

The claims file reflects that a statement of the case was 
issued in January 1998.  Since that time additional evidence 
has been associated with the claims file that is relevant to 
the issue at hand.  It does not appear that the agency of 
original jurisdiction has considered this newly received 
evidence in the context of the issue presently before the 
Board on appeal.  38 C.F.R. §§ 19.31, 19.37 (1998).  Initial 
review of the evidence reveals that it is relevant to the 
issue on appeal.  38 C.F.R. § 19.37(a) (1998).  The Board 
cannot consider this evidence, in the absence of a waiver, 
prior to consideration by the RO.  38 C.F.R. § 20.1304 (c) 
(1998).

Therefore, this case is REMANDED for the following 
development:

The case should again be reviewed by the 
RO on the basis of all the evidence, 
including the medical records received 
after the issuance of the Statement of 
the Case in January 1998.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with a Supplemental Statement of the 
Case, which addresses all evidence 
received subsequent to the issuance of 
the January 1998 Statement of the Case.  
The veteran and his representative should 
then be afforded an opportunity to 
respond thereto. 

The purpose of this REMAND is to obtain additional 
development.  While this case is in remand status, the 
veteran is free to submit additional evidence and argument on 
the question at issue.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992). 

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the appellant unless he is notified.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
